Order entered August 21, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-00769-CV

   TIMOTHY BARTON, JMJ HOSPITALITY, L.L.C. AND JMJ HOLDINGS, L.L.C,
                             Appellants

                                                 V.

 RESORT DEVELOPMENT LATIN AMERICA, INC.,ALIBER GARCIA AND ELIUD
                       GARCIA, Appellees

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-07-10870-F

                                             ORDER
       Before the Court is appellees’ unopposed motion for leave to file a post-submission brief.

We GRANT the motion.          We ORDER that appellees’ post-submission brief received on

February 26, 2013, filed as of the date of this Order.


                                                         /s/   JIM MOSELEY
                                                               JUSTICE